UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 05-1436



In Re:   GARY IVAN TERRY,

                                                           Debtor.

- - - - - - - - - - - -

GARY IVAN TERRY,

                                                Debtor - Appellant,

           versus

ANITA JO TROXLER,

                                                Trustee - Appellee.



                             No. 05-1437



In Re:   GARY IVAN TERRY,

                                                           Debtor.

- - - - - - - - - - - -

GARY IVAN TERRY,

                                                Debtor - Appellant,

           versus


ANITA JO TROXLER,

                                                Trustee - Appellee.
                            No. 05-1438



In Re:   GARY IVAN TERRY,

                                                            Debtor.

- - - - - - - - - - - -

GARY IVAN TERRY,

                                                Debtor - Appellant,


           versus


ANITA JO TROXLER,

                                                Trustee - Appellee,

- - - - - - - - - - - -

ROMALLUS O. MURPHY; MICHAEL D. WEST,

                                                           Movants.



Appeals from the United States District Court for the Middle
District of North Carolina, at Greensboro. James A. Beaty, Jr.,
District Judge.    (CA-04-135-1; CA-04-136-1; CA-03-1212; BK-01-
10713; BK-03-1212)


Submitted: March 30, 2006                      Decided: April 5, 2006


Before TRAXLER, GREGORY, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.




                               - 2 -
Gary Ivan Terry, Appellant Pro Se.      Jennifer Rebecca Harris,
Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                             - 3 -
PER CURIAM:

            Gary Ivan Terry seeks to appeal from the district court’s

order dismissing his appeals from the bankruptcy court’s orders

denying his motions to reopen his Chapter 13 bankruptcy case, and

denying his motions for leave to proceed in forma pauperis.              We

have     reviewed   the   records   and     find   no   reversible   error.

Accordingly, we deny leave to proceed in forma pauperis and dismiss

the appeals for the reasons stated by the district court.              See

Terry v. Troxler, Nos. CA-04-135-1; CA-04-136-1; CA-03-1212; BK-01-

10713; BK-03-1212 (M.D.N.C. filed Mar. 30, 2005; entered Mar. 31,

2005).    Additionally, we deny Terry’s motions for appointment of

counsel and for expedited oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                 DISMISSED




                                    - 4 -